Filed 11/30/17; Certified for Publication 12/28/17 (order attached)




 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION ONE

In re A.L. et al., Persons Coming                         B281449
Under the Juvenile Court Law.                             (Los Angeles County
                                                          Super. Ct. No. DK19980)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

M.V.,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, Lisa R. Jaskol, Judge. Reversed.
      Liana Serobian, under appointment by the Court of Appeal,
for Defendant and Appellant M.V.
      Mary C. Wickham, County Counsel, R. Keith Davis, Assistant
County Counsel, and William D. Thetford, Principal Deputy County
Counsel, for Plaintiff and Respondent.
       In this juvenile dependency appeal, M.V. (Mother) challenges
juvenile court jurisdictional findings made under Welfare and
Institutions Code section 300, subdivision (b)(1),1 pertaining to her
then 15-year-old son (A.L.) (born December 2000) and 11-year-old
daughter (J.L.) (born December 2004). Mother contends the
evidence is insufficient to establish that the children have suffered,
or that there is a substantial risk they will suffer, serious physical
harm or illness by reason of her inability to provide regular care
due to her mental illness or the failure of the children’s father
(the father)2 to protect them from Mother’s mental illness. We
agree and reverse. And because the petition must be dismissed in
its entirety, we need not reach Mother’s contention that the juvenile
court erred in refusing to order informal supervision pursuant to
section 360, subdivision (b), or to terminate dependency jurisdiction
and issue family law exit orders.3




      1Unless otherwise specified, statutory references are to the
Welfare and Institutions Code.
      2   The father is not a party to this appeal.
      3  Section 360, subdivision (b), provides that, if the juvenile
court finds the child to be a person described by section 300, “it
may, without adjudicating the child a dependent child of the court,
order that services be provided to keep the family together and
place [the family] under the supervision of the social worker” for a
specified period.
      At the Department of Children and Family Services’ (DCFS)
request, we have taken judicial notice of a juvenile court minute
order of June 20, 2017, whereby the court terminated dependency
jurisdiction and issued family law exit orders granting the father
sole physical custody and Mother monitored visits. In light of that
order, the issue is moot in any event.


                                    2
            FACTS AND PROCEDURAL HISTORY
       On October 2, 2016, DCFS received a referral alleging that
Mother had physically abused her daughter J.L. One day earlier,
after awaking from a nap, Mother went to the refrigerator, took out
a carton of milk, and started yelling that the milk was poisoned
and people were trying to poison her. When J.L., A.L., and the
father tried to explain to Mother that no one was trying to poison
her, Mother became very upset, accusing them of also trying to
poison her. Mother started throwing objects, including a shoe
that hit J.L. on her arm or head. At that point, A.L. physically
restrained Mother while the father called law enforcement for
assistance. The father explained to the investigating officer that
Mother had previously been diagnosed with schizophrenia, was
having a manic episode, and needed help. Mother was thereafter
placed on an involuntary hold under section 5150 and taken to
Charter Oak Psychiatric Hospital, where she remained until
October 14.
       The father and Mother never married, but had been living
together since they were teenagers. In 2012, they apparently
ended their romantic relationship, although they continued to live
together.
       In 2013, Mother started to display mental issues; she began
to talk to herself, refused to leave the home, and became paranoid.
The following year, she went to live with her mother in Arizona.
While there, Mother spent six months in a mental institution,
where she was treated, released, and provided with prescribed
medication. After she returned home in March 2015, Mother stayed
in her bedroom much of the time, refusing to take her medication
and hiding it from the father because she feared he was going to
poison her. At one point, the family was forced to vacate their
apartment due to Mother’s loud screaming, after which they moved



                                3
in with the paternal grandmother. In addition to her mental issues,
Mother is hearing impaired and is afraid of being alone.
      When interviewed by the social worker, both A.L. and J.L.
indicated they have plenty of food, feel safe at home, go to school
regularly, do their homework when they come home, and wear clean
clothes. A.L. said his parents do not hit him and there are no drugs
or alcohol in the home. When his parents argue, Mother starts to
throw things and the father yells, and A.L. gets in between them to
prevent Mother from “getting in father’s face.” Mother’s condition
makes A.L. sad. The recent incident with Mother was not typical.
When Mother started throwing things, A.L. restrained Mother
because he did not want her to hurt herself or anyone else. He
reportedly said, “My mom is crazy but she would never do anything
to hurt me.” A.L. had researched Mother’s illness and “found his
own way of working with [her] when she gets into her manic state.”
When that happens, A.L. does not try to provoke her because
he knows she will “quiet down soon.” At school, A.L. has weekly
discussions with his peers on various topics of concern to teenagers,
including bullying, suicide, depression, as well as paranoid
schizophrenia.
      J.L.’s description of living at home with her parents was
much the same as A.L.’s. Neither of them was afraid of anyone, and
when they disobeyed their parents, the parents took away their
phones and they were not allowed to use the computer except for
homework. When Mother throws things, she does not aim at
anyone; during the recent incident, J.L. “got in the way” and the
shoe Mother threw “touched” her on her upper left arm. J.L. would
like Mother to live with her, but would like Mother to get help; she
wants Mother to recover.




                                 4
       According to the father, this was the first time Mother had
become physical with family members. Although there were prior
incidents where Mother threw objects, she never threw anything
at any of them. Furthermore, the children are never alone with
Mother; either the father or the paternal grandmother is always at
home.
       When interviewed by the social worker while at Charter Oak,
Mother denied throwing anything on the day of the incident and
said that the father and the paternal grandmother are trying to
turn the children against her. As she talked about the milk being
poisoned, Mother became agitated and started yelling at the social
worker that she believed the social worker and the father were
trying to kill her.
       On October 13, 2016, the social worker learned that Mother
was to be released from Charter Oak the following day, but the
hospital could not find a placement for her because she had no
income. The father told the social worker that he planned to pick
Mother up because she had nowhere to go and “he is not going to
put her out on the streets.” The next day, the father and the
children picked up Mother.
       As a result, on October 17, 2016, DCFS removed the children
from the family home. On October 20, DCFS filed its dependency
petition. As sustained,4 the petition alleged that Mother “has
mental and emotional problems[,] including delusional behavior,
which render [her] unable to provide regular care of the children.
On prior occasions in 2016, [she] was hospitalized for the evaluation
and treatment of [her] psychiatric condition. On prior occasions,


      4 Two additional counts under section 300, subdivisions (a)
and (b)(1) alleged domestic violence between the parents and
the father’s criminal history, including a conviction for domestic
battery. These counts were later dismissed.


                                  5
[she] failed to take [her] psychotropic medication as prescribed.
[The father] knew of [Mother’s] mental and emotional problems and
[he] failed to protect the children. The father allowed [Mother] to
reside in the children’s home and have unlimited access to the
children. Such mental and emotional condition on the part of
[Mother] and the father’s failure to protect the children endanger
the children’s physical health and safety, create a detrimental home
environment and place the children at risk of serious physical
harm, damage, danger and failure to protect.”
       A detention hearing was held the same day. The juvenile
court declared the father the children’s presumed father, released
them to his care and custody, and ordered Mother to vacate the
family home, but provided her with monitored in-person visits and
unmonitored telephone contact with the children.5 The juvenile
court found that the Indian Child Welfare Act did not apply.
       The jurisdiction hearing proceeded as scheduled on
December 20, 2016. Mother, who had been residing in Arizona
with the maternal grandmother since the day of the detention
hearing, was in attendance. According to the maternal
grandmother, Mother was current on her medication and would
soon be receiving services in Arizona.
       The juvenile court sustained the b-1 count in its entirety,
dismissed the remaining counts, and declared the children
dependents. As for disposition, the juvenile court ordered DCFS
to provide family maintenance services to the father, enhancement


      5 At the request of the father’s counsel, the juvenile court
directed DCFS to assess the appropriateness of a contract under
section 301, which provides for the social worker to implement a
program of supervision in lieu of filing a petition or subsequent to
the dismissal of a petition already filed. The social worker stated
that she was unable to speak to Mother to assess her progress, and
therefore did not proceed to evaluate such possibility.


                                  6
services to Mother, and individual counseling for the children. The
juvenile court also ordered Mother to participate in individual
counseling and mental health evaluation and treatment, and
directed DCFS to make its best efforts to facilitate Mother’s
participation in services in Arizona, where Mother was then living
with the maternal grandmother. Lastly, the juvenile court set a
review hearing for June 20, 2017, to address the appropriateness
of closing the case.6
       Mother timely filed a notice of appeal.

                            DISCUSSION
       The focus of this appeal is the juvenile court’s order
sustaining allegations under section 300, subdivision (b)(1), that
Mother’s mental illness and the father’s failure to protect the
children from Mother’s mental illness endanger the children’s
physical health and safety and place them at substantial risk
of serious physical harm. As relevant here, that subdivision
authorizes dependency jurisdiction when “[t]he child has suffered,
or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of his
or her parent . . . to adequately supervise or protect the child, . . .
or by the inability of the parent . . . to provide regular care for the
child due to the parent’s . . . mental illness.”
       We review the juvenile court’s findings for substantial
evidence. (In re A.G. (2013) 220 Cal.App.4th 675, 682-683.) In
so doing, we view the evidence in the light most favorable to the
juvenile court’s order, bearing in mind that, while substantial
evidence may consist of inferences, inferences which are the result
of speculation cannot support a finding. (Ibid.)


      6  On that date, the juvenile court terminated dependency
jurisdiction and issued family law exit orders. (See fn. 3, ante.)


                                    7
       At the outset, it is clear from the record that A.L. and J.L.
suffered no actual harm as a consequence of Mother’s mental
illness. Although this matter came to DCFS’s attention as a
referral for physical abuse following the October 1 incident,
the record is devoid of any evidence of abuse. True, during her
manic episode Mother threw a shoe which happened to hit J.L.
on her head or her arm, but J.L. was not injured and it had never
happened before. Nor was A.L. ever harmed when he would
intervene during his parents’ arguments by sitting between them in
an effort to curb Mother’s anger. Although there is no question that
Mother has mental health issues, the law is settled that harm may
not be presumed from the mere fact of a parent’s mental illness.
(In re David M. (2005) 134 Cal.App.4th 822, 830; In re James R.
(2009) 176 Cal.App.4th 129, 136; In re Matthew S. (1996)
41 Cal.App.4th 1311, 1318.)
       Indeed, the juvenile court was well aware of this principle.
Before deciding the case, it acknowledged that Mother clearly had
serious mental health issues, but questioned whether her mental
illness had caused or would cause serious harm to the children.
Counsel for DCFS, joined by minors’ counsel, responded that A.L.’s
actions in intervening in his parents’ altercations, and thereby
subjecting himself to a risk of substantial harm, show that the
father failed to protect the children by allowing A.L. to take on this
role.7 The juvenile court found counsel’s arguments persuasive,
explaining that it was “entitled to look at past events in considering


      7 DCFS makes much of the father’s remark to the DCFS
social worker that A.L. “had his mother in a chokehold.” In
describing that incident, however, A.L. said he grabbed Mother
and “gave her a bear hug,” an action which the father apparently
mischaracterized as a “chokehold.” Moreover, A.L. took that action
as a protective measure and it was the only time he had to “hold
[Mother] back down.”


                                  8
what might happen in the future.” The juvenile court stated that
the father had made “great efforts,” that what he had done was
“commendable,” and that he had “gone above and beyond.”
Nonetheless, the juvenile court concluded that the father had not
done enough to protect the children. Although we agree that the
juvenile court was entitled to evaluate past events as they may be
predictive of future dangers, the facts before us do not support the
juvenile court’s conclusion that the children were at substantial risk
of serious physical harm due to the father’s failure to protect the
children from Mother’s mental illness, as required by section 300,
subdivision (b)(1).
       Hanging its hat on the juvenile court’s implicit finding
that the father had not done enough to protect the children from
Mother’s mental illness, DCFS maintains there is no reason to
believe that the father will be able to protect the children in the
future should Mother return to the family home. DCFS contends
that Mother’s removal from the family home did not eliminate
the risk and insists that, in the event Mother returns home and
the family is faced with an incident such as the one which occurred
on October 1, history will repeat itself and the father will again be
unable to protect the children. We cannot agree.
       Substantial evidence does not support the juvenile court’s
finding that the father failed to protect the children from Mother’s
dangerous conduct or that Mother’s condition created a substantial
risk of physical harm to the children in the future. Although
Mother had been diagnosed with schizophrenia for some time,
this was the first time the family sought assistance from law
enforcement. The incident occurred after Mother stopped taking
her medication. No one was injured and the father acted quickly
to obtain appropriate help, after which Mother was placed in a
psychiatric facility until her condition could be stabilized. Once she
left the facility, Mother resumed taking her medication.


                                  9
       Moreover, the evidence showed that A.L. and J.L. were well
cared for in spite of the reality that Mother suffered from mental
illness. They loved Mother and wanted her back in the home.
Indeed, the family worked together to manage the situation and
their efforts were successful. These children were not youngsters.
A.L., who was almost 16 years old, was well aware of Mother’s
mental illness, had done research on the subject, and had discussed
related issues in school. He knew what to do when Mother was in
a manic state. During the October 1 incident, A.L.’s maturity and
experience allowed him to help deescalate the situation.
       In summary, the juvenile court’s intervention was not needed
because no one was injured and the family immediately took steps
to resolve the problem. Nor is there any reason to believe that the
father and the family will be unable to safely handle any future
problems. Thus, the juvenile court erred in asserting jurisdiction
over these children.
                            DISPOSITION
       The jurisdictional order made on December 20, 2016, is
reversed, and the disposition order and all subsequent orders are
vacated as moot.




                                         ROTHSCHILD, P. J.
We concur:



                 CHANEY, J.



                 JOHNSON, J.


                                10
Filed 12/28/17
                 CERTIFIED FOR PUBLICATION

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                            DIVISION ONE

In re A.L. et al., Persons Coming            B281449
Under the Juvenile Court Law.                (Los Angeles County
                                             Super. Ct. No. DK19980)


LOS ANGELES COUNTY                           CERTIFICATION AND ORDER
DEPARTMENT OF CHILDREN                       FOR PUBLICATION
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

M.V.,

        Defendant and Appellant.


THE COURT:
        The opinion in the above-entitled matter filed on
November 30, 2017, was not certified for publication in the Official
Reports. For good cause, it now appears that the opinion should be
published in the Official Reports and it is so ordered.




ROTHSCHILD, P. J.             CHANEY, J.              JOHNSON, J.